Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/366,725, the examiner acknowledges the applicant's submission of the amendment dated 1/22/2021. Claims 1, 5 and 7 have been amended and claims 13-18 have been added. Claims 1-18 are pending.


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Dearth et al. (US 2004/0168037) teaches “In a digital data processing system having a memory component, a structure and method for managing available memory resources. Free pointers to respective free memory blocks are stored in memory blocks maintained as a linked list.” (Abstract).
Meka et al. (US 2010/0205374) teaches “the status of physically adjacent blocks is determined based on the doubly linked list in response to the memory de -allocation request. If there is one free block or there are two free blocks in the adjacent blocks as a result of the determination, a corresponding free block and free blocks adjacent to the corresponding free block are coalesced to form a large free block. The formed free block is inserted into a free list way, which is identified by using the newly formed block's size and block type.” (par. 0059; fig. 7 and related text).
Sommers (US 2005/0264576) teaches “The allocate 2 D buffer process 1220 continues to a decision state 1330 to determine if the buffer list has unused memory available that was already allocated from the operating system. Memory that is already allocated but presently unused is allocated if available as this consumes fewer system resources than allocating additional memory from the operating system. If it is determined at the decision state 1330 that the buffer list does have unused memory available, the allocate 2 D buffer process 1220 continues to a state 1340 to return the unused memory from the buffer list for the new 2 D buffer.” (par. 0138).

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-18 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/22/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “finding a first memory chunk within a free list of segregated free lists in a memory block split into memory chunks of different sizes, each free list represented by a chain of memory chunks of a same size, each memory chunk in the memory block having information on a state of the memory chunk, wherein the state of the memory chunk is one of a used state, a linked state, or a free state, the used state for indicating a memory chunk in use and not available for allocation, the linked state for indicating a memory chunk that is not used, linked within a free list of the segregated free lists, and available for allocation, and the free state for indicating a memory chunk that is not used, not linked within any of the segregated free lists, and is not available for allocation; unlinking the first memory chunk from the free list of the segregated free lists, and setting the state of the first memory chunk to the used state; determining that a right-adjacent memory chunk of the first memory chunk is in the free state; and linking the right-adjacent memory chunk into a corresponding free lists of the segregated free lists and setting the state of the right-adjacent memory chunk to the linked state.”
	Independent claims 7 and 13 are allowed for the reasons indicated above with respect to claim 1.
Dependent claims 2-6, 8-12 and 14-18 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 28, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135